           Case 1:18-cv-00073-DAK Document 26 Filed 10/05/18 Page 1 of 5




Randall B. Bateman (USB 6482)
Lyndon R. Bradshaw (USB 15097)
DURHAM JONES & PINEGAR
111 South Main Street, Suite 2400
Salt Lake City, UT 84111
(801) 415-3000
rbateman@djplaw.com; lbradshaw@djplaw.com; nbladen@djplaw.com

Attorneys for Plaintiff Lone Star Promotions, LLC


                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION



                                                            Case No. 1:18-cv-00073-DAK-EJF
 LONE STAR PROMOTIONS, LLC, a Florida limited
 liability company                                           PLAINTIFF’S REQUEST FOR
                                                               EXPEDITED HEARING
                Plaintiff,
         vs.
                                                                    Judge Dale A. Kimball
 ABBEY LANE QUILTS, LLC, a Florida limited
 liability company; ABBEY LANE QUILTS, a Florida               Magistrate Judge Evelyn J. Furse
 at-will partnership, and JANICE LILJENQUIST, an
 individual

                Defendants.



        Plaintiff Lone Star Promotions, LLC ("Lone Star") hereby requests this Court to conduct

an expedited hearing on Plaintiff’s Motion for TRO/Preliminary Injunction Barring the Utah

State District Court In and For Weber County, Utah from Interfering with the Copyrights of

Plaintiff Lone Star Promotions, LLC.




                                               1
SLC_3886711.1
             Case 1:18-cv-00073-DAK Document 26 Filed 10/05/18 Page 2 of 5




        I.       NOTICE

        Counsel for Defendants were served with a copy of Plaintiff’s motion via CM/ECF on

October 4, 2018, and the Utah State District Court In and For Weber County was served by first

class mail on that same date as evidence by the Certificate of Service filed with the motion.

        II.      EXPEDITED MOTION

        The purpose of the motion is to allow Lone Star Promotions, LLC and its owner Marcea

Owen to participate in Quilt Market, one of the largest quilting tradeshows in the United States,

on November 1-5, 2018 independent of Defendants. For 8 months Marcea Owen has been

compelled by the Utah State District Court In and For Weber County to remain a member of

Defendants Abbey Lane Quilts despite the clear ability to dissociate under Florida law.

Moreover, the state court has enjoined Owen from selling patterns designed by Lone Star on the

basis that the patterns are trade secrets of Abbey Lane Quilts, even though the patterns are sold to

the public and the state court acknowledged in a hearing on September 14, 2018 that the patterns

cannot be trade secrets.

        For 8 months Owen and Lone Star have been deprived of income as Liljenquist has run

Abbey Lane Quilts as a hobby – no longer attending trade shows and conducting minimal

advertising. Quilt Market is the last major trade show in the industry until spring of 2019. The

injunction would allow Owen to reenter her chosen profession of the last 10 years and to sell

Lone Star’s patterns free of Liljenquist’s control. Failure to attend Quilt Week will require

Owen to wait at least 4 more months before being able to launch as a separate entity.

        III.     BRIEFING

        Lone Star proposes the following briefing schedule:


                                                 2
SLC_3886711.1
           Case 1:18-cv-00073-DAK Document 26 Filed 10/05/18 Page 3 of 5




        Defendants Opposition Brief due October 12, 2018.

        Plaintiff’s Reply Brief due October 19, 2018.

        Hearing as soon thereafter as possible.

        Plaintiff notes that the arguments regarding the improper terms of the state court’s order

have been repeatedly raised by Lone Star since it filed its Opposition of Non-Party Lone Star

Promotions, LLC to Plaintiff’s Motion for Contempt and For Attorneys’ Fees on May 25, 2018.

Defendants withdrew their motion for contempt as Lone Star’s counsel was presenting his

argument so that the state court would not reach the merits of the issue. Defendants then sought

extension to delay the state court from addressing the same issues in response to Owen’s Motion

to Defendants to Vacate Preliminary Injunction under Rule 65A, for Order Requiring Return of

Property, or in the Alternative, for Posting of a Bond, filed on August 27, 2018. The state court

has stayed the case with the injunction in place without addressing the issues raised by Lone Star

and Owen.

        It is submitted that the hearing may be simply legal argument as the jurisdictional issue

and the constitutional issue are both questions of law. It is believed that one (1) hour would be

sufficient for the hearing.

        IV.     REPRESENTATION

        Defendant has counsel and counsel has made an appearance in the case.

        V.      ORDER

        A Proposed Temporary Restraining Order is attached hereto.

        DATED: October 5, 2018.




                                                  3
SLC_3886711.1
           Case 1:18-cv-00073-DAK Document 26 Filed 10/05/18 Page 4 of 5




                                DURHAM JONES & PINEGAR

                                /s/ Randall B. Bateman
                                Randall B. Bateman
                                Lyndon Bradshaw

                                111 South Main Street, Suite 2400
                                Salt Lake City, UT 84111

                                Attorneys for Plaintiff Lone Star Promotions, LLC




                                          4
SLC_3886711.1
           Case 1:18-cv-00073-DAK Document 26 Filed 10/05/18 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of October, I caused a true and correct copy of

the foregoing PLAINTIFF’S MOTION FOR EXPEDITED HEARING to be filed with the Clerk

of the Court via CM/EFC, and served via the CM/ECF email system to the following:

         Bruce Pritchett
         Ryan Rudd
         Nathan Hoopes
         THE RUDD FIRM, P.C.
         10150 Centennial Pkway, Suite 150
         Sandy, UT 84070
         bpritchett@ruddfirm.com

And that a copy was served via U.S. Mail as follows:

        The Honorable Joseph M. Bean
        2nd Judicial District Court – Weber County
        2525 Grant Avenue
        Ogden, UT 84401


                                     /s/ Randall B. Bateman




                                               5
SLC_3886711.1
